This case is the appeal of the plaintiffs to the ruling of the Court below allowing an exception taken by the defendants to the report of the referee to take and state an account of the estate of Haywood Williams, deceased, which went into the hands of the defendants. The referee charges the administrators with the uncollected balance of a note of $1,088, which the intestate held upon William and James Robertson, upon exception by the defendants. His Honor below allowed the exception and the plaintiffs appealed to this Court. We have discussed and passed upon this exception in the other hand branch of this case at the present term of the Court and for the reasons there stated we disallow the exception and confirm the report of the referee. His Honor erred in allowing it, and his judgment thereon is reversed and judgment is here given according to the report.
Reversed.
Cited: Grant v. Reese, 94 N.C. 720. *Page 318 
(423)